COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      James Agbeze v. The State of Texas

Appellate case number:    01-13-00140-CR

Trial court case number: 1288928

Trial court:              180th District Court of Harris County

       On May 31, 2013, Neal Davis, III filed a “Motion for Extension of Time to File Court
Reporter’s Record” on appellant’s behalf. We granted the motion in part on June 3, 2013.
       Counsel Davis, however, was granted permission to withdraw by the trial court on
February 14, 2013. The trial court then appointed Randall J. Ayers to represent appellant for
purposes of this appeal. Therefore, to properly represent appellant in this Court, counsel Davis
must either file a notice of appearance or have counsel Ayers file a motion to substitute,
requesting that counsel Davis be permitted to represent appellant. See TEX. R. APP. P. 6.2, 6.5(d).
       Accordingly, to protect appellant’s rights, we order both counsel Davis and counsel
Ayers to either file notices with this Court, informing the Court that counsel Ayers will represent
appellant on appeal, or file a notice of appearance of counsel Davis as either additional or lead
counsel for appellant, or file a motion to substitute counsel Davis as counsel for appellant. See
TEX. R. APP. P. 6.1(a), (c), 6.2, 6.5(d).
       Nothing in this order affects our previous order granting in part appellant’s motion for
extension of time to file the court reporter’s record.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: June 10, 2013